Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1, 9, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2021/0055122 A1) in view of SHIONOZAKI (CN 110998687 A). 

 	As per claim 1, Pham teaches a server (Fig.1, ¶0027 and platform 108 or remote server), comprising: a communicator (Fig.1, ¶0027, network access device 126d having communication port or channel (i.e. communicator)); and a controller (Fig.1, ¶0027, processor or controller 118) configured to determine a number of pedestrians detected for a preset time based on image data received from a personal mobility (Fig.1, ¶0023 and ¶0056, determining a number of pedestrians detected over period of time based on image data received from camera 122a of the route optimization system 100 coupled or included within a vehicle 102a-b (i.e. personal mobility)), determine a congestion level of an area on which the personal mobility is traveling based on the number of pedestrians and an average speed of the personal mobility (Fig.1, ¶0056-57, determine vehicle traffic/congestion level of the location/area on which the vehicle is travelling based on the number of pedestrians and current rate or speed of the travel of vehicle)
 	However, Pham does not explicitly teach adjust a service area for the personal mobility based on the congestion level, wherein the controller is configured to determine emotion information of the pedestrian in the area on which the personal mobility is travelling based on the image data and adjust the service area based further on the emotion information of the pedestrian. 
	In the same field of endeavor, SHIONOZAKI teaches adjust a service area for the personal mobility based on the congestion level (SHIONOZAKI, Fig.1 and page 3, last paragraph and page 4 first paragraph, adjust or change driving path (i.e. service area) for the automatic vehicle (i.e. personal motility) based on the congestion condition), wherein the controller is configured to determine emotion information of the pedestrian in the area on which the personal mobility is travelling based on the image data (SHIONOZAKI, Fig.2 and page 4, paragraphs 6-8, determine emotion data or information of the pedestrian in the driving path or road on which the automatic vehicle is driving or travelling based on the face shot image data) and adjust the service area based further on the emotion information of the pedestrian (SHIONOZAKI, Fig.2 and page 4, paragraphs 6-8, adjusting the best path based on the emotion data or information of the pedestrian). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of SHIONOZAKI into invention of Pham in order to attribute of the pedestrian, and the condition for adjusting the best path of the control system and control method on the traffic infrastructure.
As per claim 9, Pham in view of SHIONOZAKI as applied above teaches all limitations of claim 1. Additionally, SHIONOZAKI further teaches wherein the controller is configured to determine the emotion information based on a facial expression of the pedestrian of the image data (SHIONOZAKI, Fig.2 and page 4, paragraphs 7-8 emotion information based determining a facial image and expression emotion of the pedestrian in the image data). 
As per claim 12, Pham teaches a method of controlling a server (Fig.1, ¶0027 and method of controlling platform 108 or remote server) including a communicator (Fig.1, ¶0027, network access device 126d having communication port or channel (i.e. communicator)) comprising: determining, by a controller (Fig.1, ¶0027, processor or controller 118 to determine), a number of pedestrians detected for a preset time based on image data received from a personal mobility (Fig.1, ¶0023 and ¶0056, determining a number of pedestrians detected over period of time based on image data received from camera 122a of the route optimization system 100 coupled or included within a vehicle 102a-b (i.e. personal mobility)), determining, by the controller, a congestion level of an area on which the personal mobility is traveling based on the number of pedestrians and an average speed of the personal mobility (Fig.1, ¶0056-57, determine vehicle traffic/congestion level of the location/area on which the vehicle is travelling based on the number of pedestrians and current rate or speed of the travel of vehicle).
 	However, Pham does not explicitly teach determining, emotion information of the pedestrian in the area on which the personal mobility is travelling based on the image data; and adjusting, by the controller, a service area for the personal mobility based on the congestion level and the emotion information.
	In the same field of endeavor, SHIONOZAKI teaches determining, emotion information of the pedestrian in the area on which the personal mobility is travelling based on the image data (SHIONOZAKI, Fig.2 and page 4, paragraphs 6-8, determine emotion data or information of the pedestrian in the driving path or road on which the automatic vehicle is driving or travelling based on the face shot image data)
and adjusting, by the controller a service area for the personal mobility based on the congestion level (SHIONOZAKI, Fig.1 and page 3, last paragraph and page 4 first paragraph, adjust or change driving path (i.e. service area) for the automatic vehicle based on the congestion condition) and the emotion information (SHIONOZAKI, Fig.2 and page 4, paragraphs 6-8, adjusting the best path based on the emotion data or information of the pedestrian). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of SHIONOZAKI into invention of Pham in order to attribute of the pedestrian, and the condition for adjusting the best path of the control system and control method on the traffic infrastructure.
As per claim 20, Pham in view of SHIONOZAKI as applied above teaches all limitations of claim 12. Additionally, SHIONOZAKI further teaches determining the emotion information based on a facial expression of the pedestrian of the image data (SHIONOZAKI, Fig.2 and page 4, paragraphs 7-8 emotion information based determining a facial image and expression emotion of the pedestrian in the image data). 

B)	Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2021/0055122 A1) in view of SHIONOZAKI (CN 110998687 A) and further in view of Wells (US 2021/0247196 A1) with provisional application No. 62/972158 filed on 02/10/2020. Please note that the supported paragraphs of provisional application are (¶0088, ¶0126-127 and ¶0145). 
As per claim 2, Pham in view of SHIONOZAKI as applied above teaches all limitations of claim 1. However, Pham in view of SHIONOZAKI does not explicitly teach wherein the controller is configured to reduce a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is greater than or equal to a preset reference value.
In the same field of endeavor, Wells teaches, wherein the controller is configured to reduce a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is greater than or equal to a preset reference value (¶0136-137, reducing and minimizing traveling through areas (i.e. boundaries) with heavy pedestrian density such as first route 630, however, travels through areas with zero to light pedestrian density, while the second route 640 travels through an area with the highest level of pedestrian density (i.e. greater than zero to light density or preset value).  In some implementations, the remote computing system can select the first route 630 rather than the second route 640 in order to avoid (i.e. delete) areas with high object (e.g., pedestrian) density). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Wells into invention of Pham and SHIONOZAKI in order for the entity to allow an individual to rent or lease a LEV upon request on an on-demand type basis.  The individual can pick-up the LEV at one location, utilize it for transportation, and leave the LEV at another location so that the entity can make the LEV available for use by other individuals (Wells, (¶0003). 
As per claim 3, Pham in view of SHIONOZAKI as applied above teaches all limitations of claim 1. However, Pham in view of SHIONOZAKI does not explicitly teach wherein the controller is configured to expand a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is less than a preset reference value.
In the same field of endeavor, Wells teaches, wherein the controller is configured to expand a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is less than a preset reference value (¶0136-137, maximizing or expanding traveling through areas (i.e. boundaries) with zero to light pedestrian density such as selecting the first route 630 with zero to light pedestrian density (i.e. less than a preset value)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Wells into invention of Pham and SHIONOZAKI in order for the entity to allow an individual to rent or lease a LEV upon request on an on-demand type basis.  The individual can pick-up the LEV at one location, utilize it for transportation, and leave the LEV at another location so that the entity can make the LEV available for use by other individuals (Wells, (¶0003). 
As per claim 13, Pham in view of SHIONOZAKI as applied above teaches all limitations of claim 12. However, Pham in view of SHIONOZAKI does not explicitly teach reducing a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is greater than or equal to a preset reference value.
In the same field of endeavor, Wells teaches, reducing a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is greater than or equal to a preset reference value (¶0136-137, reducing and minimizing traveling through areas (i.e. boundaries) with heavy pedestrian density such as first route 630, however, travels through areas with zero to light pedestrian density, while the second route 640 travels through an area with the highest level of pedestrian density (i.e. greater than zero to light density or preset value).  In some implementations, the remote computing system can select the first route 630 rather than the second route 640 in order to avoid (i.e. delete) areas with high object (e.g., pedestrian) density). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Wells into invention of Pham and SHIONOZAKI in order for the entity to allow an individual to rent or lease a LEV upon request on an on-demand type basis.  The individual can pick-up the LEV at one location, utilize it for transportation, and leave the LEV at another location so that the entity can make the LEV available for use by other individuals (Wells, (¶0003). 
As per claim 14, Pham in view of SHIONOZAKI as applied above teaches all limitations of claim 12. However, Pham in view of SHIONOZAKI does not explicitly teach expanding a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is less than a preset reference value.
In the same field of endeavor, Wells teaches, expanding a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is less than a preset reference value (¶0136-137, maximizing or expanding traveling through areas (i.e. boundaries) with zero to light pedestrian density such as selecting the first route 630 with zero to light pedestrian density (i.e. less than a preset value)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Wells into invention of Pham and SHIONOZAKI in order for the entity to allow an individual to rent or lease a LEV upon request on an on-demand type basis.  The individual can pick-up the LEV at one location, utilize it for transportation, and leave the LEV at another location so that the entity can make the LEV available for use by other individuals (Wells, (¶0003). 
C)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2021/0055122 A1) in view of SHIONOZAKI (CN 110998687 A) and further in view of Tran (US 2021/0080966 A1).
 	As per claim 10 as applied to claim 1 above, Pham in view of SHIONOZAKI wherein the server further includes a display, wherein the controller is configured to determine recommended information related to the service area based on the congestion level and the emotion information, and operate the display to display the recommendation information. 
 	In the same field of endeavor, Tran teaches wherein the server further includes a display (¶0057, display), wherein the controller is configured to determine recommended information related to the service area based on the congestion level and the emotion information, and operate the display to display the recommendation information (¶0017-18 and ¶0042, determining recommendation based on the driver behavior parameters such as emotion information and traffic rules).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Tran into invention of Pham in view of SHIONOZAKI in order to detect verbal or visual cues from the driver on action to take to provide intelligent handing of the car or vehicle (¶0005). 
D)	Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2021/0055122 A1) in view of SHIONOZAKI (CN 110998687 A) and further in view of MIYAOKA (US 2019/0018859 A1).  
 	As per claim 5 as applied to claim 1 above, Pham in view of SHIONOZAKI does not explicitly teach wherein the controller is configured to reduce a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is less than a preset reference value and a first proportion or more of the pedestrians are determined to have a negative emotion based on the emotion information.  
 	In the same field of endeavor, MIYAOKA teaches wherein the controller is configured to reduce a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is less than a preset reference value and a first proportion or more of the pedestrians are determined to have a negative emotion based on the emotion information (¶0105 and ¶0122-123, reducing the scale of map image based on vehicle travelling is reduced from the roads with the congestion of the station and negative feelings (e.g. anger, sadness, etc.) is determined based on feeling icons). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MIYAOKA into invention of Pham in view of SHIONOZAKI in order to collect sensing information from a vehicle, the sensing information being acquired at an arbitrary position by the vehicle; collect feeling information indicating a people's feeling about an arbitrary position; and cause a display mounted on a mobile terminal or a target vehicle to display a map image (MIYAOKA, abstract). 
 	As per claim 6 as applied to claim 1 above, Pham in view of SHIONOZAKI does not explicitly teach wherein the controller is configured to expand a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is greater than a preset reference value and a second 20Attorney Docket No. 048279-739001US (Patent) proportion or more of the pedestrians are determined to have a positive emotion based on the emotion information.  
In the same field of endeavor, MIYAOKA teaches wherein the controller is configured to expand a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is greater than a preset reference value and a second 20Attorney Docket No. 048279-739001US (Patent) proportion or more of the pedestrians are determined to have a positive emotion based on the emotion information (¶0105 and ¶0128-129, increasing the size of the area including current position based on vehicle travelling is increased from the roads with the congestion of the station and positive feelings (e.g. relief, smile, etc.) is determined based on feeling icons). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MIYAOKA into invention of Pham in view of SHIONOZAKI in order to collect sensing information from a vehicle, the sensing information being acquired at an arbitrary position by the vehicle; collect feeling information indicating a people's feeling about an arbitrary position; and cause a display mounted on a mobile terminal or a target vehicle to display a map image (MIYAOKA, abstract). 
As per claim 16 as applied to claim 12 above, Pham in view of SHIONOZAKI does not explicitly teach reducing a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is less than a preset reference value and a first proportion or more of the pedestrians are determined to have a negative emotion based on the emotion information.  
 	In the same field of endeavor, MIYAOKA teaches reducing a boundary of the service area such that the area on which the personal mobility is traveling is deleted from the service area when the congestion level is less than a preset reference value and a first proportion or more of the pedestrians are determined to have a negative emotion based on the emotion information (¶0105 and ¶0122-123, reducing the scale of map image based on vehicle travelling is reduced from the roads with the congestion of the station and negative feelings (e.g. anger, sadness, etc.) is determined based on feeling icons). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MIYAOKA into invention of Pham in view of SHIONOZAKI in order to collect sensing information from a vehicle, the sensing information being acquired at an arbitrary position by the vehicle; collect feeling information indicating a people's feeling about an arbitrary position; and cause a display mounted on a mobile terminal or a target vehicle to display a map image (MIYAOKA, abstract). 
 	As per claim 17 as applied to claim 12 above, Pham in view of SHIONOZAKI does not explicitly teach expanding a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is greater than a preset reference value and a second 20Attorney Docket No. 048279-739001US (Patent) proportion or more of the pedestrians are determined to have a positive emotion based on the emotion information.  
In the same field of endeavor, MIYAOKA teaches expanding a boundary of the service area such that the area on which the personal mobility is traveling is included in the service area when the congestion level is greater than a preset reference value and a second20Attorney Docket No. 048279-739001US (Patent)proportion or more of the pedestrians are determined to have a positive emotion based on the emotion information (¶0105 and ¶0128-129, increasing the size of the area including current position based on vehicle travelling is increased from the roads with the congestion of the station and positive feelings (e.g. relief, smile, etc.) is determined based on feeling icons). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of MIYAOKA into invention of Pham in view of SHIONOZAKI in order to collect sensing information from a vehicle, the sensing information being acquired at an arbitrary position by the vehicle; collect feeling information indicating a people's feeling about an arbitrary position; and cause a display mounted on a mobile terminal or a target vehicle to display a map image (MIYAOKA, abstract). 
E)	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2021/0055122 A1) in view of SHIONOZAKI (CN 110998687 A) and further in view of  MIYAOKA (US 2019/0018859 A1) and Vannithamby (US 2006/0104229 A1).   
As per claim 7 as applied to claim 6 above, Pham in view of SHIONOZAKI and MIYAOKA does not explicitly teach wherein the controller is configured to set the area on which the personal mobility is traveling as a recommended return area when the area on which personal mobility is traveling has been previously included in the service area. 
In the same field of endeavor, Vannithamby teaches wherein the controller is configured to set the area on which the personal mobility is traveling as a recommended return area when the area on which personal mobility is traveling has been previously included in the service area (¶0037 and ¶0050, mobile station (i.e. personal mobility) moves back toward (therefore return area) a service area of BSC1 which was previously assigned to and the process of making that switchover can be qualified by considering whether the current network resource availability conditions, and/or the current congestion conditions, favor the switchover from F-SCH service to F-PDCH service (therefore recommended return area)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Vannithamby into invention of Pham in view of SHIONOZAKI and MIYAOKA in order to support packet data service to mobile stations by switching between shared and dedicated packet data channels to continue packet data service in and across base station service boundaries and shared packet data channel service boundaries to offer better quality of service to the mobile station. 
As per claim 18 as applied to claim 17 above, Pham in view of SHIONOZAKI and MIYAOKA does not explicitly teach wherein the controller is configured to set the area on which the personal mobility is traveling as a recommended return area when the area on which personal mobility is traveling has been previously included in the service area. 
In the same field of endeavor, Vannithamby teaches wherein the controller is configured to set the area on which the personal mobility is traveling as a recommended return area when the area on which personal mobility is traveling has been previously included in the service area (¶0037 and ¶0050, mobile station (i.e. personal mobility) moves back toward (therefore return area) a service area of BSC1 which was previously assigned to and the process of making that switchover can be qualified by considering whether the current network resource availability conditions, and/or the current congestion conditions, favor the switchover from F-SCH service to F-PDCH service (therefore recommended return area)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Vannithamby into invention of Pham in view of SHIONOZAKI and MIYAOKA in order to support packet data service to mobile stations by switching between shared and dedicated packet data channels to continue packet data service in and across base station service boundaries and shared packet data channel service boundaries to offer better quality of service to the mobile station. 
Allowable Subject Matter
4.	Claims 8, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643